Fourth Court of Appeals
                                         San Antonio, Texas
                                                  June 15, 2018

                                             No. 04-18-00403-CV

              IN RE MATTER OF WORKING TEXANS FOR PAID SICK TIME

                                      Original Mandamus Proceeding 1

                                                     ORDER

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

        Relator filed a petition for writ of mandamus asking this court to order the San Antonio
City Clerk (“the city clerk”) to certify its ballot initiative petition for the purpose of placing paid
sick time leave on the November 6, 2018 ballot. Relator also filed a motion for emergency
relief. The Office of the City Attorney filed a response on behalf of the city clerk.

        After considering the petition and response, this court concludes relator is not entitled to
the relief sought. Even assuming the city clerk failed to fulfill her ministerial duty, relator has
not shown that it does not have an adequate remedy at law. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). Relator’s motion for emergency relief is
also DENIED. The court’s opinion will issue at a later date.

           It is so ORDERED on June 15, 2018.


                                                               _____________________________
                                                                     Irene Rios, Justice




1
 This court has jurisdiction pursuant to Texas Election Code section 273.061, which authorizes this court to “issue a
writ of mandamus to compel the performance of any duty imposed by law in connection with the holding of an
election . . . regardless of whether the person responsible for performing the duty is a public officer.” Tex. Elec.
Code Ann. § 273.061 (West 2010).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court